This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 HERLINDA T. TORRES,

 3          Petitioner-Appellee,

 4 v.                                                                          NO. 31,864

 5 PEDRO H. VILLA,

 6          Respondent,

 7 and

 8 ALICE R. CHAVEZ-VILLA

 9          Appellant.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Jacinto Palomino, District Judge

12 Herlinda T. Torres
13 Las Cruces, NM

14 Pro Se Appellee

15 Alice R. Chavez -Villa
16 Las Cruces, NM

17 Pro Se Appellant


18                                 MEMORANDUM OPINION
1 VIGIL, Judge.

2        Summary reversal was proposed for the reasons stated in the notice of proposed

3 summary disposition. A memorandum supporting summary reversal was filed by

4 Appellant on April 19, 2012. No memorandum opposing summary reversal has been

5 filed and the time for doing so has expired.

6        REVERSED.

7        IT IS SO ORDERED.



8                                                _______________________________
9                                                MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 LINDA M. VANZI, Judge



13 _________________________________
14 J. MILES HANISEE, Judge




                                            2